 
Exhibit 10.2
 
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT


This Amended and Restated Indemnification Agreement (this “Agreement”), is made
the 5th day of October, 2016 by and between Endurance Specialty Holdings Ltd., a
Bermuda company (the “Company”), and John R. Charman, who serves as an officer
and director of the Company on the date hereof (the “Indemnitee”).


WHEREAS, the Indemnitee serves as an officer and director of the Company;


WHEREAS, the Company and the Executive entered into an Indemnification
Agreement, dated as of May 28, 2013 (the “Original Indemnification Agreement”)
in order to induce the Indemnitee to continue to serve as an officer of the
Company; and


WHEREAS, Sompo Holdings, Inc. (“Sompo”) and the Company have entered into an
Agreement and Plan of Merger, dated October 5, 2016 (the “Merger Agreement”),
providing for the merger of a subsidiary of Sompo with and into the Company (the
“Merger”); and


WHEREAS, in connection with entering into the Merger Agreement, Sompo has
required, among other things, that the Executive execute and deliver this
Agreement;


WHEREAS, the closing of the Merger shall be a condition precedent to the
effectiveness of this Agreement and the commencement of the Executive’s and the
Company’s respective rights and obligations under this Agreement.


WHEREAS, the Company wishes the Indemnitee to continue to serve as an officer
and director of the Company and the Indemnitee is willing, under certain
circumstances, to continue in such capacity; and


WHEREAS, as an inducement to continued service as an officer and director by the
Indemnitee, the Company has determined to provide additional protection to the
Indemnitee as set forth herein.


WHEREAS, the Company and the Executive desire to amend and restate the Original
Indemnification Agreement and the Executive desires to enter into this
Agreement  in order to revise the terms and provisions of the Original
Indemnification Agreement.


NOW, THEREFORE, in consideration of the Indemnitee’s continued and future
service to the Company, the parties agree as follows:


1.
Indemnification.  The Company agrees to indemnify the Indemnitee to the full
extent permitted by Bermuda law and the Company’s Bye-Laws, as each exists now
and as each may be amended in the future to permit additional indemnification
for the Indemnitee.



2.
Payment of Expenses.  Without limiting the indemnification provided in Section 1
and subject to the limitations, terms and conditions of this Agreement,
including, but not limited to, the limitations in Section 9, the Company agrees,
to the fullest extent permitted by



 
 

--------------------------------------------------------------------------------

 
 
applicable law and the Company’s Bye-Laws as in effect at any time during the
term of this Agreement, to pay all costs, charges and other expenses, including,
but not limited to, attorneys’ fees, costs of appearance, attachment and similar
bonds (hereinafter referred to as “Expenses”) incurred by the Indemnitee in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including, but not
limited to, any action by or in the right of the Company), to which the
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that the Indemnitee is, was or at any time becomes
a director, officer, employee, agent or fiduciary of the Company, or is or was
serving or at any time serves at the request of the Company as a director,
officer, employee, agent, or fiduciary of another corporation, partnership,
joint venture, trust or other enterprise or with respect to any employee benefit
plan (or its participants or beneficiaries) of the Company or any such other
enterprise as such Expenses accrue and, in any event, within twenty (20) days
after the Company has received written request therefor from or on behalf of the
Indemnitee.  The Company shall continue to make such payments unless and until
there has been a final adjudication by a court of competent jurisdiction
establishing that the Indemnitee is not entitled to payment of such Expenses in
accordance with Section 9 of this Agreement.


3.
Maintenance of D&O Insurance.  The Company currently maintains directors’ and
officers’ liability insurance with a limit of coverage in excess of $70,000,000
(the “D&O Policies”).



 
a.
So long as the Indemnitee shall continue to serve in any capacity described in
Section 2 and thereafter so long as the Indemnitee shall be subject to any
possible action, suit or proceeding by reason of the fact that the Indemnitee
served in any of said capacities, the Company will purchase and maintain in
effect for the benefit of the Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance providing,
in all respects, coverage and amounts at least comparable to that provided
pursuant to the D&O Policies.



 
b.
Notwithstanding Section 3(a), the Company shall not be required to maintain
directors’ and officers’ liability insurance in effect for all of its directors
and officers if such insurance is not reasonably available or if, in the
reasonable business judgment of the Board of Directors of the Company (the
“Board”) as it may exist from time to time, either (i) the premium cost for such
insurance is substantially disproportionate to the amount of insurance or (ii)
the coverage is so limited by exclusions that there is insufficient benefit
provided by such insurance.



 
c.
If the Company, acting under Section 3(b), does not purchase and maintain in
effect directors’ and officers’ liability insurance, the Company shall (without
limitation to its obligations under Section 1) indemnify and hold harmless the
Indemnitee to the full extent of the coverage which would otherwise have been
provided by the D&O Policies.



 
d.
The Company shall pay all Expenses incurred by the Indemnitee in connection with
any action, suit or proceeding to enforce the Indemnitee’s rights under the D&O
Policies.

 
 
2

--------------------------------------------------------------------------------

 
 
4.
Procedure for Requesting Indemnification and Payment of Expenses.  To obtain
indemnification and payment of Expenses under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Indemnitee has requested indemnification.  Without limitation
to the obligations of the Company under this Agreement, any determination as to
the eligibility of an Indemnitee to indemnification and/or payment of Expenses
shall be made:



 
a.
by the Board, by a majority vote at a meeting duly constituted by a quorum of
directors not party to the proceedings or matter with regard to which the
indemnification is, or would be claimed; or



 
b.
in the case such a meeting cannot be constituted by lack of a disinterested
quorum, by independent legal counsel in a written opinion.



5.
Presumptions and Effect of Certain Proceedings.



 
a.
In making a determination with respect to entitlement to indemnification or
payment of Expenses hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification or
payment of Expenses under this Agreement if Indemnitee has submitted a request
for indemnification or payment of Expenses in accordance with Section 4 of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.



 
b.
If the person, persons or entity empowered or selected pursuant to Section 4 to
determine whether Indemnitee is entitled to indemnification or payment of
Expenses hereunder shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement shall be deemed to have been made and Indemnitee
shall be entitled to indemnification and/or payment of Expenses hereunder.



 
c.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
Indemnitee is not entitled to indemnification and/or payment of Expenses
hereunder.



The terms of Sections 4 and 5 do not affect the ability of the Indemnitee to
take action to enforce the obligations of the Company under this Agreement in
the event that a determination is made to decline indemnification under those
Sections.
 
 
3

--------------------------------------------------------------------------------

 
 
6.
Defense of Claims.  With respect to any action, suit or proceeding described in
Section 2, the Company may elect to assume the investigation and defense of such
action, suit or proceeding with counsel it selects with the consent of the
Indemnitee, which consent shall not be unreasonably withheld.  After notice to
the Indemnitee from the Company of its election to assume the investigation and
defense of such action, suit or proceeding, the Company shall not be liable to
the Indemnitee under this Agreement for any expenses subsequently incurred by
the Indemnitee in connection with the investigation and defense of such action,
suit or proceeding other than for services requested by the Company or the
counsel it selected.  The Indemnitee shall have the right to employ his own
counsel, but the expenses incurred by the Indemnitee after notice from the
Company of its assumption of the investigation and defense shall be at the
expense of the Indemnitee.  Notwithstanding the foregoing, however, the
Indemnitee shall be entitled to separate counsel in any action, suit or
proceeding brought by or on behalf of the Company or as to which counsel for the
Indemnitee reasonably concludes that there is a conflict of interest between the
Company and the Indemnitee, provided that the Company shall not be required to
pay the expenses of more than one such separate counsel for persons it is
indemnifying in any one action, suit or proceeding unless the counsel originally
chosen to represent such Indemnitees as a group reasonably concludes that
substantial and material conflicts of interest prevent such counsel from acting
for the Indemnitees as a single client.  The Company will ensure that all
information available to it and its subsidiaries and affiliates which is
relevant to the defense by the Indemnitee of any action, suit or proceedings to
which this Agreement relates is promptly made available to the Indemnitee for
the purpose of his defense.



7.
Indemnitee’s Reimbursement.  The Indemnitee agrees to reimburse the Company for
all amounts paid by the Company pursuant to this Agreement in the event and to
the extent, but only in the event and only to the extent, that there is a final
adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to be so indemnified or to have such amounts paid by
the Company.



8.
Contribution.  If the indemnification or payment of Expenses provided by this
Agreement should be unavailable or insufficient to hold the Indemnitee harmless,
then the Company agrees that, for purposes of this Section, the Company shall be
treated as if it were a party to the threatened, pending or completed action,
suit or proceeding in which the Indemnitee was involved and that the Company
shall contribute to the amounts paid or payable by the Indemnitee as a result of
Expenses, judgments for both compensatory and punitive damages, fines, penalties
and amounts paid in settlement.  The amount of contribution provided by this
Section shall be determined by (i) the relative benefits accruing to the Company
on the one hand and the Indemnitee on the other which arose out of the acts or
omissions underlying the threatened, pending or completed action, suit or
proceeding in which the Indemnitee was involved, (ii) the relative fault of the
Company on the one hand and the Indemnitee on the other in connection with such
acts or omissions, and (iii) any other equitable considerations appropriate
under the circumstances.  For purposes of this Section, the relative benefits of
the Company shall be deemed to be the benefits accruing to it and the relative
benefit of the Indemnitee shall be deemed to be an amount not greater than the
Indemnitee’s annual base salary or Indemnitee’s compensation from the Company
plus any personal benefit received from such acts or omissions.  The relative
fault shall be determined by reference to, among



 
4

--------------------------------------------------------------------------------

 
 
other things, the fault of the Company and all of its directors, officers,
employees and agents (other than the Indemnitee), as a group and treated as one
entity, on the one hand, and the Indemnitee’s and such group’s relative intent,
knowledge, access to information and opportunity to have altered or prevented
the act or omission on the other hand.


9.
Limitations on Indemnification, Advancement and Contribution.  Notwithstanding
anything in the foregoing to the contrary, the Company shall not be liable under
this Agreement to make any indemnity payment, advancement of Expenses or
contribution in connection with any action, suit or proceeding:



 
a.
to the extent that payment is actually made to or on behalf of the Indemnitee
under an insurance policy, except in respect of any amount in excess of the
limits of liability of such policy or any applicable deductible for such policy;



 
b.
to the extent that payment has or will be made to the Indemnitee by the Company
otherwise than pursuant to this Agreement;



 
c.
to the extent that there was a final adjudication by a court of competent
jurisdiction (which is not capable of appeal) that the Indemnitee is liable for
fraud or dishonesty in relation to the Company;



 
d.
to the extent the application of such provision is prohibited under the Bermuda
Companies Act 1981, as amended from time to time;



 
e.
To the extent of any “short swing profit” disgorgement or similar liability
arising under Section 16(b) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”);



 
f.
In connection with any liability of the Indemnitee for repayment, forfeiture or
otherwise under the Company’s Executive Incentive Compensation Recoupment
Policy, as it may be amended from time to time;



 
g.
In connection with any liability of the Indemnitee for repayment or forfeiture
as may be required in order to comply with the requirements of the U.S.
Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the ordinary shares, par value $1.00 per
share, of the Company are traded, as may be in effect from time to time; or



 
h.
In connection with any liability of the Indemnitee under the Employment
Agreement, dated May 28, 2013, between the Company and the Indemnitee, as
amended from time to time (the “Employment Agreement”).



10.
Enforcement of Indemnitee’s Rights.  The Indemnitee shall have the right to
enforce this Agreement in any court of competent jurisdiction if the Company
either fails to indemnify the Indemnitee or fails to advance Expenses pursuant
to the Company’s Bye-Laws or this



 
5

--------------------------------------------------------------------------------

 
 
Agreement.  The Company agrees to stipulate in any such suit that the Company is
bound by all the provisions of this Agreement and is precluded from making any
assertion to the contrary.  The burden of proof shall be on the Company in any
such suit to demonstrate by the weight of the evidence that the Indemnitee is
not entitled to indemnification or advance payment of Expenses.  The
Indemnitee’s Expenses incurred in establishing his right to indemnification or
advancement of Expenses, in whole or in part, in any such action (or settlement
thereof) shall be paid by the Company as they accrue and, in any event within
twenty (20) days after the Company has received written request therefore from
or on behalf of the Indemnitee.  The Company shall continue to make such
payments unless and until there has been a final adjudication by a court of
competent jurisdiction establishing that the Indemnitee is not entitled to
indemnification or advance payment of Expenses, in which event the Indemnitee
agrees to reimburse the Company for all amounts paid under this Section 10.


12.
Settlement.  The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding without its written consent, which consent shall not be unreasonably
withheld.  The Company shall not settle any action, suit or proceeding which
would constitute an admission of liability by the Indemnitee or impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent, which consent shall not be unreasonably withheld.  In the event that
consent is not given and the parties hereto are unable to agree on a proposed
settlement, independent legal counsel shall be retained by the Company, at its
expense, with the consent of the Indemnitee, which consent shall not be
unreasonably withheld, for the purpose of determining whether or not the
proposed settlement is reasonable under all of the circumstances, and if
independent legal counsel determines the proposed settlement is reasonable, the
settlement may be consummated without the consent of the other party.



13.
Company Subrogation Rights.  In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee against any person or organization and the
Indemnitee shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights.



14.
Non-Exclusive.  Nothing in this Agreement shall diminish or otherwise restrict,
and this Agreement shall not be deemed exclusive of, the Indemnitee’s rights to
indemnification or advancement of Expenses under any provision of Bermuda law or
the Bye-Laws of the Company or otherwise.



15.
Notice to the Company.  The Indemnitee will promptly notify the Company of any
threatened, pending or completed action, suit or proceeding against the
Indemnitee described in Section 2.  The failure to notify or promptly notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee otherwise than under this Agreement, and shall relieve the
Company from liability hereunder only to the extent the Company has been
prejudiced.

 
 
6

--------------------------------------------------------------------------------

 
 
16.
Notices.  Any notice that is required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or delivered by
overnight courier:



If to the Company, to:


Endurance Specialty Holdings Ltd.
Waterloo House
100 Pitts Bay Road
Pembroke HM08
Bermuda
Attn: Secretary


If to the Indemnitee, to the residence address or residence facsimile number of
the Indemnitee set forth in the records of the Company.


Each party hereto may provide the other party hereto with notice of a new
address for notices under this Section 16, in which event notices under this
Agreement shall be delivered to such other address as the party may have
furnished to the other party at least 10 calendar days prior to such notice.


17.
Effectiveness of Agreement.  The closing of the Merger shall be a condition
precedent to the effectiveness of this Agreement and the commencement of the
Executive’s and the Company’s rights and obligations under this
Agreement.  Prior to the Merger and in the event the Merger Agreement is
terminated prior to the completion of the Merger, this Agreement shall be void
and of no force or effect and the rights and obligations of the Executive and
the Company shall be governed by the Original Indemnification Agreement.



18.
Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter covered by this Agreement following
the Merger and, upon this Agreement becoming effective, this Agreement replaces
and supersedes any other agreement or agreements, oral or written, that the
Company may have with Indemnitee (other than under the Company’s Bye-Laws) with
respect to the subject matter covered by this Agreement, including but not
limited to the Original Indemnification Agreement.



19.
Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.



20.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of Bermuda, without regard to principles of conflict of laws.



21.
Duration of Agreement.  Unless otherwise terminated pursuant to a written
instrument signed by both parties in accordance with Section 23 hereof, this
Agreement shall continue in effect until and terminate upon the later of (a) ten
(10) years after the Indemnitee has ceased to occupy any of the positions or
have any of the relationships described in Section 2 of this Agreement and (b)
the final termination of all pending or threatened actions, suits, proceedings
or investigations with respect to Indemnitee.



 
7

--------------------------------------------------------------------------------

 
 
22.
Binding Effect.  This Agreement shall be binding upon the Indemnitee and upon
the Company and its successors, and shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Company and its successors.  No party may otherwise assign or transfer
any of its rights or obligations under this Agreement.



23.
Amendment and Termination.  Except for any automatic termination pursuant to
Section 21 hereof, no amendment, modification, termination or cancellation of
this Agreement shall be effective unless in writing signed by both parties.



24.
Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.



25.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
ENDURANCE SPECIALTY HOLDINGS LTD.
                           
By:
     
Name: 
     
Title:
                                                       
John R. Charman
 





 
9

 